TYLER, P. J.
Defendants were accused by the district attorney of the city and county of San Francisco of a *520felony, to wit, conspiracy to commit robbery. Upon arraignment they pleaded not guilty. They were tried and convicted as charged in the information and sentenced to the state prison at San Quentin.  Oral notice of appeal was given, but defendants have failed to file a brief in support of the appeal, nor did they appear by counsel when the case was called for hearing. We have examined the record and find no grounds for a reversal.
The judgment is affirmed.
Knight, J., and Cashin, J., concurred.